EXAMINER'S AMENDMENT

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jerry C. Harris, Jr. (Reg. No. 66,822) on 25 February 2021.

The application has been amended as follows: 
IN THE CLAIMS
In Claim 1, line 12, “the rotation attachment device, the rotation attachment device configured to:” has been replaced by - - the rotation attachment device, wherein the rotation attachment device further comprises one or more rotation guides, and wherein the one or more force generating devices are disposed on the one or more rotation guides and the attaching element via a hole of a mounting bracket, the rotation attachment device configured to: - -. 

In Claim 1, sixth-to-last line, a carriage return and indent have been added, and the phrases (first line of the amendment (“the one or more rotation guides…”) is aligned with line 6, “the one or more force generating devices, the one or more force generating devices configured to:”) - -

attach to the rotation attachment device; and 
partially enclose the attaching element;
the one or more wear plates, the one or more wear plates configured to:
attach to the one or more rotation guides; and
orient to be located between the one or more rotation guides and the attaching element; - - have been added.
The first and fifth lines of the amendment (“the one or more rotation guides…” and “the one or more wear plates,”) is aligned with line 6, “the one or more force generating devices, the one or more force generating devices configured to:”. The subsequent lines (“attach …”, “partially enclose”, “attach”, “orient”) are further intended than the first line of the amendment as above.

Claims 12-13 have been cancelled.

In Claim 17, line 3, “a first angular distance;” has been replaced by - - a first angular distance, wherein the rotation attachment device is configured to attach to a shaft, attach to a bucket, and rotate in response to receiving a force from one or more force generating devices; - -.

In Claim 17, line 4, “a first amount of fluid to have in each of one or more force generating devices” has been replaced by - - a first amount of fluid to have in each of the one or more force generating devices - -.



Reasons for Allowance
Claims 1-11 and 14-19 are allowed.

The following is an examiner’s statement of reasons for allowance:
The independent claims overcome the prior art since they require that the one or more force generating devices are disposed on the one or more rotation guides of a rotation attachment device in combination with the other claim limitations.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERALD MCCLAIN whose telephone number is (571)272-7803.  The examiner can normally be reached on Monday through Friday from 8:30 a.m. to 5:00 p.m. and at gerald.mcclain@uspto.gov (see MPEP 502.03 (II)).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571) 272-7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 

/Gerald McClain/Primary Examiner, Art Unit 3652